443 F.2d 1360
Robert L. ACREE et al., Plaintiffs-Appellants,v.COUNTY BOARD OF EDUCATION OF RICHMOND COUNTY, GEORGIA, et al., Defendants-Appellees.
No. 29687.
United States Court of Appeals, Fifth Circuit.
July 1, 1971.

Appeal from the United States District Court for the Southern District of Georgia; Alexander A. Lawrence, Judge.
John H. Ruffin, Jr., Augusta, Ga., Jack Greenberg, Norman Chachkin, New York City, for appellants.
Franklin H. Pierce, Augusta, Ga., for appellees.
Before JOHN R. BROWN, Chief Judge, and MORGAN and INGRAHAM, Circuit Judges.

BY THE COURT:

1
The judgment of the district court as it relates to student and faculty assignment is vacated and the case is remanded with direction that the district court require the school board forthwith to constitute and implement a student and faculty assignment plan that complies with the principles established in Swann v. Charlotte-Mecklenburg Board of Education, 1971, 402 U.S. 1, 91 S.Ct. 1267, 28 L.Ed.2d 554; Carter v. West Feliciana Parish School Board, 5 Cir., 1970, 432 F.2d 875, and Singleton v. Jackson Municipal Separate School District, 5 Cir., 1970, 419 F.2d 1211, insofar as they relate to the issues presented in this case.


2
The district court shall require the school board to file semi-annual reports during the school year similar to those required in United States v. Hinds County School Board, 5 Cir., 1970, 433 F.2d 611, 618-619.


3
Vacated and remanded with direction.